             Case 1:16-cr-00271-RBK Document 162 Filed 11/26/18 Page 1 of 6 PageID: 2799
AO 2456 (Vlod D/NJ 12/06) Sheet 1 - Judgment 1n a Cnm1nal Case




                                                           UNITED STATES DISTRICT COURT
                                                                 District of New Jersey


  UNITED STATES OF AMERICA

              V.                                                              CASE NUMBER        1:16-CR-00271-RBK-2

 MARY WOOD

            Defendant.


                                                            JUDGMENT IN A CRIMINAL CASE
                                                 (For Offenses Committed On or After November 1, 1987)


            The defendant, MAF,Y WOOD, was represented by LISA MATHEWSON, ESQ and MEREDITH A LOWRY, ESQ

        By order dated June 11, 2018 after defendant's motion for acquittal or new trial pursuant to f'.R.Crim.P. 29, the
court has dismissed count 3 of the INDICTMENT. The defendant has been found not guilty at trial on count 4 of the
INDICTMENT and is discharged as to such count.

The defendant was found guilty on counts 1 and 2 of the INDICTMENT by a Jury verdict on 6/6/2017 after a plea of not
guilty. Accordingly, the cour1 has adjudicated that the defendant is guilty of the following offenses:

                                                                                                                           Count
  Title & Section                   Nature of Offense                                                Date of Offense       Number

  8 U.S.C. §                        Conspiracy to Harbor Aliens for Private Financial Gain           8/2005 - 6/28/20013
  1324( a)( 1)(A)(v)(I)

  8 U.S.C. §§                       Harboring Aliens                                                 8/2005 - 6/28/20013   2
  1324(a)(1 )(A)(iii).
  1324(a)(1 )(A)(v)(II),
  1324(a)(1 )(B)(i),
  and
  1324(a)(1 )(B)(ii)


       As pronounced on November 19, 2018, the defendant is sentenced as provided in pages:~ through 6 of this
Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984 and 18 U.S.C. § 3 553(a).

        It is ordered that the defendant must pay to the United States a special assessment of $200.00 for counts 1 and 2,
which shall be due immediately. Said special assessment shall be made payable to the Clerk, U.S. District Court.

        It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any
material change in economic circumstances.
                                           ~:h
             Signed this           2,.1,          day of November, 2018.



                                                                               Robert B. Kugler
                                                                               U S. District Judge
 08062
              Case 1:16-cr-00271-RBK Document 162 Filed 11/26/18 Page 2 of 6 PageID: 2800
AO 245B (r.lod 0/NJ 12/06) Sheet 2   lmpr1son"1ent


                                                                                         Judgment - Page 2 of 6
Defendant: MARY WOOD
Case Number: 1:16-CR-00271-RBK-2



                                                          IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 20 months on each of Counts 1 and 2 of the Indictment, such terms to be served concurrently with one another.

        The Court makes the following recommendations to the Bureau of Prisons: the Court recommends that the Bureau
of Prisons designate defendant to a facility as close as possible to her home address.

         The defendant will surrender for service of sentence at the institution designated by the Bureau of Prisons on a date
no more than 30 days after the release of co-defendant Michael Wood, CR. 1.16-271-1 (RBK), with the, specific date and
time to be determined by the Bureau of Prisons.




                                                             RETURN

              I have executed this Judgment as follows:




        Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ _ _ T o - - - - - - - - - - - - - - - - - -
  At - - - - - - - - - · - - - - - - - - - - - - - - - - ' with a certified copy of this Judgment.



                                                                                   United States Marshal
                                                                               By _ _ _ _ _ _ _ _ _ __
                                                                                    Deputy Marshal
              Case 1:16-cr-00271-RBK Document 162 Filed 11/26/18 Page 3 of 6 PageID: 2801
AO 245B (Mod 0/NJ 12/06) Sheet 3 Supervised Release


                                                                                              Judgment - Page 3 of 6
Defendant: MARY WOOD
Case Number: 1 :16-CR-00271-RBK-2



                                                      SUPERVISED RELEASE

         Upon release from imprisonment, you will be on supervised release for a term of 3 years, on each of Counts 1 and
2 of the Indictment, such terms to be served concurrently with one another.

         Within 72 hours of release from custody of the Bureau of Prisons, you must report in person to the Probation Office
in the district to which you are released.

         While on supervised release, you must not commit another federal, state, or local crime, mu,t refrain from any
unlawful use of a controlled substance and must comply with the mandatory and standard conditions that rave been adopted
by this court as set forth below.

        Based on information presented, you are excused from the mandatory drug testing provision, however, you may be
requested to submit to drug testing during the period of supervision if the probation officer determines c risk of substance
abuse.

            You must cooperate in the collection of DNA as directed by the probation officer

         If this judgment imposes a fine, special assessment, costs, or restitution obligation, it is a cond lion of supervised
 release that you pay any such fine, assessments, costs, and restitution that remains unpaid at the commencement of the
 term of supervised release.

            You must comply with the following special conditions:

             FINANCIAL DISCLOSURE

             Upon request, you must provide the U.S. Probation Office with full disclosure of your financial records, including co-
             mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of the
             financial accounts reported and noted within the presentence report, you are prohibited from cnaintaining and/or
             opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
             business purposes, without the knowledge and approval of the U.S. Probation Office. You must cooperate with the
             U.S. Probation Officer in the investigation of your financial dealings and must provide truthful monthly statements
             of your income. You must cooperate in the signing of any authorization to release information forms permitting the
             U.S. Probation Office access to your financial records.

             NEW DEBT RESTRICTIONS

             You are prohibited from incurring any new credit charges, opening additional lines of credit, or incurring any new
             monetary loan, obligation, or debt, by whatever name known, without the approval of the U.S. Pr,ibation Office. You
             must not encumber or liquidate interest in any assets unless it is in direct service of the !inn and/or restitution
             obligation or othenw,se has the expressed approval of the Court.

             SELF-EMPLOYMENT/BUSINESS DISCLOSURE

             You must cooperate with the U.S. Probation Office in the investigation and approval of ariy position of self-
             employment, including any independent, entrepreneurial, or freelance employment or business activity. If approved
             for self-employment, you must provide the U.S. Probation Office with full disclosure of your self-employment and
             other business records, including, but not limited to, all of the records identified in the Probation 1°orm 48F (Request
             for Self Employment Records), or as othenwise requested by the U.S. Probation Office.
              Case 1:16-cr-00271-RBK Document 162 Filed 11/26/18 Page 4 of 6 PageID: 2802
AO 245B (Mod 0/NJ 12106) Sheet 3a - Supervised Release


                                                                                               Judgment - Page 4 of 6
Defendant: MARY WOOD
Case Number: 1:16-CR-00271-RBK-2



                                                 STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation off,cers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.


1)   You must report to the probation office in the federal judicial district where you are authorized to resice within 72 hours
     of your release from imprisonment, unless the probation officer instructs you to report to a different p,obation office or
     within a different time frame.

2)   After initially reporting to the probation office, you will receive instructions from the court or the probalion officer about
     how and when you must report to the probation officer, and you must report to the probation officer a; instructed.

3)   You must not knowingly leave the federal judicial district where you are authorized to reside without f rst getting
     permission from the court or the probation officer.

4)   You must answer truthfully the questions asked by your probation officer.

5)   You must live at a place approved by the probation officer. If you plan to change where you live or arything about your
     living arrangements (sud1 as the people you live with), you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer in advance is not possible due to unanticipated circumstancies, you must notify
     the probation officer within 72 hours of becoming aware of a change or expected change.

6)   You must allow the probation officer to visit you at any time at your home or elsewhere, and you mu~t permit the
     probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
     view.

7)   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the prob,3tion officer
     excuses you from doing so. If you do not have fulltime employment you must try to find full-time emp oyment, unless
     the probation officer excuses you from doing so. If you plan to change where you work or anything a Jout your work
     (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer at least 10 days in advance is not possible due to unanticip.;ted
     circumstances, you must notify the probation officer within 72 hours of becoming aware of a change Jr expected
     change.

8)    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
      has been convicted of a felony, you must not knowingly communicate or interact with that person wit1out first getting
      the permission of the probation officer.

9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer \lithin 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e ..
      anything that was designed, or was modified for, the specific purpose of causing bodily injury or dea h to another
      person such as nunchakJS or tasers).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

 12) If the probation officer determines that you pose a risk to another person (including an organization) the probation
      officer may require you to notify the person about the risk and you must comply with that instruction. The probation
      officer may contact the person and confirm that you have notified the person about the risk.
                 Case 1:16-cr-00271-RBK Document 162 Filed 11/26/18 Page 5 of 6 PageID: 2803
    AO 245B (Mod D/NJ 12106) Sheet 3a   Superv1$ed Release


                                                                                                         Judgment - Page 5 of 6
    Defendant: MARY WOOD
    Case Number: 1:16-CR-00271-RBK-2



                                                     STANDARD CONDITIONS OF SUPERVISION

    13) You must follow the instructions of the probation officer related to the conditions of supervision.




----------------------·------------------------------------------------------------
1                           For Official Use Only - - - US Probation Office        :
·--------------------------------------------------------------------~------------·                                                I
                                                                                                                                   I
        Upon a finding of a violation of probation or supervised release, I understand that the Court may (1) ,evoke supervision
     or (2) extend the term of supervision and/or modify the conditions of supervision.

        These conditions have been read to me. I fully understand the conditions, and have been provided a copy of them.

       You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his
     associate Probation Officers.

                                         (Signed) _ _ _ _ _-,,----,--------------------=-·-----
                                                           Defendant                  D,,te



                                                             U.S. Probation Officer/Designated Witness                    Date
I                                                                                                                                  I
l---------------------------------------------------------------------------------·
               Case 1:16-cr-00271-RBK Document 162 Filed 11/26/18 Page 6 of 6 PageID: 2804
AO 245B (MJd 0/NJ 12106) Sheet 6 Rest1tut1on and Forfeiture


                                                                                             Judgment - Page 6 of 6
Defendant: MARY WOOD
Case Number: 1:16-CR-00271-RBK-2



                                                              RESTITUTION AND FORFEITURE


                                                                     RESTITUTION

       The defendant shall make restitution in the amount of $46,320.40. Payments should be made payable to the U.S.
Treasury and mailed to Clerf;, U.S.D.C., 402 East State Street, Rm 2020, Trenton, New Jersey 08608, for distribution to

            Pl
The amount ordered represents the total amount due to the victim for this loss. The defendant's restituti,)n obligation shall
not be affected by any restitution payments made by other defendants in this case, except that no furthe- payments will be
required once payments by one or more defendants fully satisfies the victim's loss. The following defend,mt in the following
case may be subject to restitution orders to the same victims for this same loss:

              MICHAEL WOOD                                                         CR 116-00271-001 (RBK)




        The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate
Financial Responsibility Program (IFRP). If the defendant participates in the IFRP, the restitution shall te paid from those
funds at a rate equivalent to $25 every 3 months. In the event the entire restitution is not paid prior to the commencement
of supervision, the defendant shall satisfy the amount due in monthly installments of no less than $200 00 to commence
30 days after release from confinement.




         Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
 monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
 Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

          Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) res1itution interest, (4)
 fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) ccsts, including cost
 of prosecution and court costs.
